UNPUBLISHED

                          UNITED STATES COURT OF APPEALS
                              FOR THE FOURTH CIRCUIT


                                       No. 16-1949


UNITED STATES OF AMERICA,

             Plaintiff - Appellee,

              and

CLAUDIA APPELBAUM,

             Plaintiff,

              v.

ERIC APPELBAUM,

             Defendant - Appellant.



Appeal from the United States District Court for the Western District of North Carolina, at
Statesville. Richard L. Voorhees, District Judge. (5:12-cv-00186-RLV-DSC)


Submitted: June 2, 2017                                            Decided: June 8, 2017


Before NIEMEYER, SHEDD, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.
William R. Terpening, TERPENING MOORS PLLC, Charlotte, North Carolina, for
Appellant. Jill Westmoreland Rose, United States Attorney, Caroline D. Ciraolo, Principal
Deputy Assistant Attorney General, Thomas J. Clark, Marion E.M. Erickson, UNITED
STATES DEPARTMENT OF JUSTICE, Washington, D.C., for Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

       Eric Appelbaum appeals from the district court’s order denying his motion for costs

and attorney’s fees pursuant to 26 U.S.C. § 7430 (2012). We have reviewed the materials

before the court, including the parties’ briefs and the district court’s opinions, and we find

no reversible error. Accordingly, we affirm for the reasons stated by the district court.

United States v. Appelbaum, No. 5:12-cv-00186-RLV-DSC (W.D.N.C. July 27, 2016 &

Nov. 10, 2016). We dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before this court and argument would not aid the

decisional process.



                                                                                 AFFIRMED




                                              3